IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1831
                              Filed August 13, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ISAIAH HENDERSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, John D. Telleen

(plea) and Mark J. Smith (sentencing), Judges.



      Isaiah Henderson appeals from the sentence imposed upon his plea of

guilty to interference with official acts with a weapon. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Alexandra Link, Assistant Attorney

General, Michael J. Walton, County Attorney, and Dion Trowers, Assistant

County Attorney, for appellee.



      Considered by Potterfield, P.J., and Tabor and Mullins, JJ.
                                         2


POTTERFIELD, P.J.

       Isaiah Henderson appeals from the sentence imposed following his guilty

plea for interference with official acts with a weapon, in violation of Iowa Code

sections 902.3 and 902.9 (2013). We affirm, finding the district court did not

abuse its discretion in imposing the sentence.

I. Background Facts and Proceedings.

       Isaiah Henderson entered a plea of guilty to interference with official acts

with a weapon, in violation of Iowa Code sections 902.3 and 902.9.               At

sentencing, he argued that his “relatively colorful criminal history” appeared to be

the product of “untreated and unmedicated mental health issues.” Henderson

asked the court to impose “something less than a five-year prison sentence.”

       The sentencing court noted Henderson had a criminal history going back

to 2004, as well as a separate, recent incident of interference with official acts

with bodily injury and assault on police officers.         The court considered

Henderson’s mental health issues, commenting that he was diagnosed with

“possible bipolar disorder” and antisocial personality disorder but that the mental

health evaluation concluded his claimed symptoms of anxiety and agoraphobia

were minimal. The court imposed a prison term not to exceed five years.

       Henderson appeals, contending his sentence should be vacated and the

case remanded for resentencing of less than five years because of his mental

health.

II. Scope and Standard of Review.

       We review a district court’s sentencing decisions for an abuse of

discretion.   State v. Evans, 672 N.W.2d 328, 331 (Iowa 2003).            “When a
                                         3


sentence is not mandatory, the district court must exercise its discretion in

determining what sentence to impose.” State v. Thomas, 547 N.W.2d 223, 225

(Iowa 1996). No abuse of discretion is found unless the court “exercises its

discretion on grounds or for reasons clearly untenable or to an extent clearly

unreasonable.” State v. August, 589 N.W.2d 740, 744 (Iowa 1999).

III. Discussion.

      The court considered Henderson’s claimed mental health issues, his past

and recent criminal history, and the presentence investigation report, which

includes the following recommendation:

      The defendant represents a high risk of reoffending. Given the
      nature of his instant offense, his prior criminal history, and his
      history of mental health problems, he is seen as a threat to the
      community.    His assaultive history and inability to maintain
      employment precludes him from placement at the Davenport
      Residential Corrections Facility. Incarceration is recommended.
      The resources of the Iowa Department of Corrections will be
      utilized.

      The sentence imposed is within that authorized by statute, and the court

considered no impermissible factor. See State v. Formaro, 638 N.W.2d 720, 724

(Iowa 2002) (“[T]he decision of the district court to impose a particular sentence

within the statutory limits is cloaked with a strong presumption in its favor, and

will only be overturned for an abuse of discretion or the consideration of

inappropriate matters.”). We find no abuse of discretion.

      AFFIRMED.